Title: General Orders, 29 April 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Tuesday April 29th 1783
                            Parole Jersey
                            Countersigns Princetown Trintown
                        
                        For the day tomorrow Brigadr Genl Putnam
                        B. Qr Mr Jersey Brigade
                        The 2d Massachusetts regt gives the Guards and the 3d regt the Fatigues tomorrow.
                    